DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-40, 42, 48-50, 59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661). Yoshizawa teaches a method for shaping a glass sheet, the glass sheet having a first major surface and a second major surface, the method comprising heating the glass sheet to a temperature for shaping ([0092]), positioning the glass sheet on a shaping support such (5) that the first major surface of the glass sheet is in contact with the shaping support ([0094], figures 3-4), the shaping support being configured as a ring mold to contact the glass sheet at a peripheral region of the glass sheet ([0086], figure 2), and shaping the glass sheet on the shaping support by pressing the glass sheet between the shaping support and a shaping member 6 ([0095], figures 3-4). Yoshizawa further teaches deliberately cooling at a first portion of the glass sheet on the shaping support by directing at least a first jet of fluid towards the first major surface of the sheet of glass to directly strike the first portion of the glass sheet ([0098], figure 4). Yoshizawa teaches the deliberate cooling is performed immediately after molding with the shaping member and removing the shaping member, but while still on the shaping support. Since the temperature of glass sheet is still at a shaping temperature immediately after the shaping member is removed, it would be obvious to one of ordinary skill in the art at the time of the invention to expect some shaping would naturally still occur while on the shaping support, until the glass sheet is naturally cooled enough to a temperature lower than the shaping temperature. Thus, the deliberate cooling is directed on the glass sheet during the shaping of the glass sheet on the shaping support.
Regarding claim 40, Yoshizawa teaches the shaping support has at least one shaping rail for contacting the first major surface of the glass sheet ([0094]).
Regarding claim 42, the first portion of the glass sheet is a portion of the first major surface of the glass sheet, see figure 4.
Regarding claim 48, as discussed in claim 39, the temperature of the glass sheet immediately after removing the shaping member is still at a shaping temperature, and some shaping while still on the shaping support is expected. Since the deliberate cooling is applied as soon as the shaping member is removed and cooling commences ([0097]-[0098]), then the deliberate cooling of the first portion begins after the shaping of the glass sheet begins but before the shaping of the glass sheet on the support has ended.
Regarding claim 49, Yoshizawa teaches applying the deliberate cooling while naturally cooling the glass ([0097]-[0098]), which suggests deliberate cooling of the first portion of the glass sheet is continued after the glass has been shaped.
Regarding claim 50, Yoshizawa teaches the glass sheet is lifted and supported on shaping support and pressed against the shaping member ([0094]-[0095]), which suggests there is no relative movement between the glass sheet and shaping support during the shaping of the glass sheet on the shaping support.
Regarding claim 59, Yoshizawa teaches the shaping member is a die member having a shaping surface for contacting the second major surface of the glass sheet during shaping (figure 3, [0095]).
Regarding claim 61, Yoshizawa teaches the shaping support has a concave shaping surface and the shaping member has a convex shaping surface and the shaping member 6 has a convex shaping surface that is complementary to the concave shaping surface of the shaping support 5 (figures 3, 5-6).
Regarding claim 62, Yoshizawa also teaches sucking the glass plate against the curved surface of the shaping member by a sucking means in the shaping member ([0095]), which suggests the shaping member has a shaping surface having one or more openings that is in fluid communication with a low pressure source ([0095]).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661). Yoshizawa teaches a method for shaping a glass sheet, the glass sheet having a first major surface and a second major surface, the method comprising heating the glass sheet to a temperature for shaping ([0092]), positioning the glass sheet on a shaping support such (5) that the first major surface of the glass sheet is in contact with the shaping support ([0094], figures 3-4), the shaping support being configured as a ring mold to contact the glass sheet at a peripheral region of the glass sheet ([0086], figure 2), and shaping the glass sheet on the shaping support by making shaping contact between a shaping member and the second major surface of the glass sheet, thereby shaping the glass sheet between the shaping member (6) and the shaping support ([0095], figures 3-4). Yoshizawa further teaches deliberately cooling at a first portion of the glass sheet on the shaping support by directing at least a first jet of fluid towards the first major surface of the sheet of glass to directly strike the first portion of the glass sheet ([0098], figure 4). Yoshizawa teaches the deliberate cooling is performed immediately after molding with the shaping member and removing the shaping member, but while still on the shaping support. Since the temperature of glass sheet is still at a shaping temperature immediately after the shaping member is removed, it would be obvious to one of ordinary skill in the art at the time of the invention to expect some shaping would naturally still occur while on the shaping support, until the glass sheet is naturally cooled enough to a temperature lower than the shaping temperature. Thus, the deliberate cooling is directed on the glass sheet during the shaping of the glass sheet on the shaping support. As can be seen in figure 4, there is no jet of fluid directed onto the second major surface of the glass sheet when the glass sheet is on the shaping support. 
Claims 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661) as applied to claim 51 above, and further in view of Schnabel, Jr. et al. (5,679,124). Similar to Yoshizawa, Schnabel also teaches deliberately cooling a first portion of a first major surface of a glass sheet right after shaping by directing a first jet of fluid towards the first major surface of the glass sheet to directly strike the first portion (col. 2 lines 35-41, 51-55). Regarding claim 52, Yoshizawa teaches the deliberate cooling provides for a surface compressive stress layer on the surface of the first portion ([0045]). Schnabel also teaches it is desirable for the shaped glass sheet to have a surface compressive stress in the first portion of about 300-400 Kg/cm2 (29 MPa -39 MPa), which is less than 40MPa, to prevent breakage during installation of the glass sheet (col. 1 lines 65-67).  Accordingly, for this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar compressive stress value for the shaped glass sheet of Yoshizawa. 
Regarding claim 53, Schnabel further teaches shaped glass sheets that are typically slow cooled, i.e. annealed, have a surface compression at the edge of about 150-200 Kg/cm2 (14 MPa -19.6 MPa) (col. 1 lines 19-23). Thus, the glass sheets with deliberate cooling during shaping provides for a higher compressive stress, which provides for a difference of 10-25 MPa above that of glass that are slowed cooled, i.e. without deliberate cooling.
Regarding claims 54-55, Yoshizawa teaches the shaped glass sheet can be used to form a laminated glass ([0099]). Schnabel further teaches after shaping, the shaped glass sheet is laminated to at least another shaped glass sheet using an interlayer structure comprising at least of adhesive interlayer material (col. 6 lines 65-65). Since the two shaped sheets are the same, one of the shaped glass sheet is an outer ply in the laminated structure and forms the outer surface of the laminated structure.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661) as applied to claim 39 above, and further in view of Vanaschen et al. (5,053,069). Yoshizawa doesn’t suggest cooling a second portion. Vanaschen teaches a method for shaping a glass sheet comprising heating the glass sheet to a temperature suitable for shaping (col. 6 lines 33-34, col. 8 lines 20-21), and shaping the glass sheet (col. 8 lines 48-56). Vanaschen further teaches deliberately cooling a peripheral portion of the glass sheet by directing a jet of fluid on a first portion on the first major surface to provide quick tempering of the peripheral portion of the glass sheet (col. 3 lines 62-65, col. 7 lines 63-65, col. 8 lines 56-58, figures 3-5). Vanaschen also teaches deliberately cooling a second portion of the glass sheet, such as the peripheral portion on the second major surface (col. 7 lines 63-65, figures 3-5). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for deliberate cooling of the second major surface along the peripheral portion to so to ensure equal temperature of the top and bottom surfaces of the glass sheet for even tempering, as taught by Vanaschen.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661) and Schnabel, Jr. et al. (5,679,124) as applied to claim 54 above, and further in view of Fisher et al. (2018/0281567). Yoshizawa and Schnabel  teach forming a laminate, as discussed in claims 54-55, but fails to specify the composition of the glass or using a chemically strengthened glass sheet. Fisher teaches a glass laminate comprising a first curved substrate, a second curved strengthened substrate and an intervening interlayer disposed between them ([0007]). Fisher specifies the first curved substrate has a soda-lime silica composition, and the second curved strengthened substrate has been strengthened chemically prior to being laminated ([0031], [0033], [0165]). Fisher teaches such a combination provides for a glass laminate that are thin and having a reduced weight, while also exhibiting superior strength ([0031]). For this reason, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar combination for the laminate suggested by Yoshizawa and Schnabel.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661) as applied to claim 39 above, and further in view of Yoshizawa et al. (5,122,177). Yoshizawa does not disclose specifics on the shaping member, such as being formed of two movable parts. Yoshizawa teaches in another reference ‘177 a shaping member comprising two movable shaping members, such as peripheral mold and central mold, wherein the peripheral mold secures the peripheral portions of a glass sheet there in between peripheral mold and the shaping support and the central mold provides for deep curves in the central portion of the glass sheet (col. 1 lines 52-62). Yoshizawa teaches this provides for highly curved sheets without developing defects (col. 1 lines 45-51). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provides for a shaping member comprising two movable parts so as to shaped glass sheets having high curvature without developing defects, as taught by Yoshizawa ‘177.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (2005/0268661) as applied to claim 39 above, and further in view of Seymour (3,507,639). Yoshizawa doesn’t specify a protective cover for the shaping member. Seymour also teaches a method for shaping a glass sheet, the glass sheet having a first major surface and second opposing major surface (col. 1 lines 30-34). Seymour teaches heating the glass sheet to a temperature for shaping (col. 1 lines 48-53, col. 5 lines 10-15), positioning the glass sheet on a shaping support such that the first major surface of the glass sheet is in contact with the shaping support, shaping the glass sheet on the shaping support (col. 1 lines 53-61, col. 4 lines 10-15) by pressing the glass sheet between the shaping support 24 and shaping member 22 (col. 5 lines 12-13, col. 1 lines 51-61) and deliberately cooling at least a first portion of the glass sheet during the shaping of the glass sheet on the shaping support (col 4 lines 64-70, col. 5 lines 28-42, 47-52). Seymour further teaches the shaping member is provided with a protective cover such that the protective cover contacts the glass sheet during shaping (col. 3 lines 23-26). Seymour teaches the cover protects the surface of the glass sheet from direct contact with the surface of the shaping member (col. 3 lines 29-31). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a protective cover for a shaping member so as to protect the surface of the glass sheet from the surface of the shaping member, as taught by Seymour.
Response to Arguments
Applicant’s arguments, filed May 5, 2022, with respect to the rejection of claims 39 and 51 under Seymour, Schnabel, Vanaschen, and Ash have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshizawa.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741